DETAILED ACTION

In response to RCE filed 9/28/2021.  Claims 1, 4-8, and 13-18 are pending.  Claims 1, 4, and 7-8 were amended.  Claims 2, 3, and 9-12 were cancelled.  Claims 16-18 were added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the interlayer film including a resin layer” and also “the interlayer film including a first layer, a second layer…, and a third layer”.  It is unclear as to the relationship between the resin layer and the first, second, or third layers.  Examiner assumes that this resin layer can be any one of the recited layers.  Clarification is requested.  Claims 4-8 and 13-18 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691) and Carrot et al. (Handbook of Thermoplastics).
Funaya discloses polyolefin copolymer that is viscoelastic and applications thereof.  Concerning claim 1, Funaya discloses an interlayer sheet that is thermoplastic and is viscoelastic that can include a plasticizer (para. 0590, 0662 and 0651).  The sheet is comprised of a saturated aliphatic polyolefin (i.e. polyethylene or polypropylene) that is copolymerized with 4-methyl-1-pentene, which is the same as that disclosed in the specification and as such, considered to be the claimed thermoplastic elastomer as claimed in claims 4-6 (abstract; para. 0533-652).  This material has a loss factor 2.8 (Table 8); as such, since the materials are the same and has a loss factor within the claimed range, the interlayer sheet would have the 
Rehfeld discloses a glass laminate having an interlayer for vibroacoustic damping.  Concerning the further layers, Rehfeld discloses the central layer is a viscoelastic damping layer with two outer layers, wherein the outer layers further improve the vibroacoustic properties (cols. 6-8).  As such, it would have been obvious to one of ordinary skill in the art to dispose the two outer layers of Rehfeld onto the central layer (or first layer) of Funaya.  With respect to the thickness of the central layer, the thickness of the first layer would include and encompass the claimed range, in order to reduce the weight of the laminate and also keep the acoustic properties (cols. 7-8).  Specifically, it is noted that the central layer has a thickness of 0.05 mm to 0.3 mm with a total thickness of 0.76 mm for the interlayer (col. 16).  As such, the thickness range is 0.06T to 0.39T which would include and encompass the claimed range.  With respect to claims 13-15, the glass sheets have a total thickness of 3.7 mm or less, wherein the interlayer structure is disposed between the sheets to provide vibroacoustic properties (abstract; cols. 6-8).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed total glass thickness and disposal of the interlayer therebetween.
Carrot discloses the addition and quantity of plasticizers results in the interlayer having structural or acoustic properties (pp. 116-117; section 3.6.1).  As such, for having the layers have structural or acoustic properties, one of ordinary skill in the art would have been motivated to add plasticizers to the outer PVB layers of Rehfeld.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691) and Carrot et al. (Handbook of Thermoplastics) as applied to claim 1 above, and further in view of Lundmark et al. (US 7619027).
The prior art discloses the above but is silent to the claimed plasticizers.
Lundmark discloses plasticized polyolefin compositions.  Concerning the claimed plasticizer, Lundmark discloses adding non-functionalized paraffinic hydrocarbon plasticizers to the polyolefin composition for improved decrease in Tg while maintaining the benefits of polyolefins (col. 30, lines 19-33).  As such, it would have been obvious to one of ordinary skill in the art to add a plasticizer that is not an organic ester plasticizer and is a paraffinic plasticizer for the above reasons.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691) and Carrot et al. (Handbook of Thermoplastics) as applied to claim 1 above, and further in view of Hopfe et al. (US 6093471).
The prior art discloses the above but is silent to the outer surface of the interlayer having protrusions and recesses formed.
Hopfe discloses interlayers having protrusions and recesses (FIG. 1).  The roughening of such sheets allows for reducing sticking during handling and also providing reduction in Moiré effects and allowing for deairing of the interlayer when applied to glass laminates (cols. 1-6.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Funaya et al. (US 20150239996) in view of Rehfeld et al. (US 8900691) and Carrot et al. (Handbook of Thermoplastics) as applied to claim 1 above, and further in view of Iwamoto et al. (WO 2016/039471).
Funaya discloses that additives provide functionality for the material while achieving the object of the invention.  However, the prior art is silent to the additives as claimed.
Iwamoto discloses a multilayer interlayer wherein each layer can have the claimed additives (p. 19, lines 763-768).  As such, for the specific functionality of the additive, one of ordinary skill in the art would have been motivated to add the claimed additives in the layers, in order to provide an interlayer that has further functionality and properties as desired.

Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 9/28/2021, with respect to the 35 USC 102(a)(1) rejections under DeRosa and Funaya have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous 102 rejections.  However, Funaya is still applicable as shown above and Applicant’s assertions will be addressed below.

Applicant’s arguments, see p. 7, filed 9/28/2021, with respect to the 35 USC 103 rejections under DeRosa solely and DeRosa in view of Carrot and have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.
Applicant's arguments filed 9/28/2021 with respect to the 35 USC 103 rejections under Funaya in view of Rehfeld, Carrot, and Lundmark have been fully considered but they are not persuasive.  Applicant asserts that there is no prima facie case of obviousness established in view of Funaya and the secondary references.  To support Applicant’s position, the Applicant asserts that Rehfeld is silent to the thickness relationship.  Examiner respectfully disagrees and notes that Rehfeld discloses a range for the central layer thickness to be 0.06T to 0.39T which would include and encompass the claimed range.  To that end, it is noted that there is no criticality established with respect to this range within the exemplary and comparative embodiments.  Examiner notes that Applicant’s assertions on page 12 are a narrow interpretation of the prior art and does not take into account the full range disclosed by Rehfeld.  As such, Applicant’s assertions of Rehfeld teaching only one point of 0.395T is off the mark.  Examiner notes that the interlayer comprising a resin layer that can simultaneously provide enhanced sound insulation at 6300 Hz and prevent deterioration of sound insulating properties at 3150 Hz is the result of a specific resin layer having specific materials and specific plasticizer amounts that is in combination with other layers having specific materials and plasticizer amounts.  These limitations are not claimed and as such, Applicant’s assertions are not commensurate in scope.  As such, the references are still applicable as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783